Citation Nr: 0702866	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for a back 
condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

It does not appear that VA has met its duty to assist the 
veteran in obtaining evidence to support his claim for 
service connection for a back condition.  See       38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
According to a December 2002 letter from the National 
Personnel Records Center (NPRC), the veteran's service 
records are presumed to have been destroyed in a fire in 
1973.  When a veteran's records have been destroyed, VA has 
an obligation to search for alternative records that might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  
 
The RO notified the veteran in December 2002 that his service 
records had been destroyed in a fire.  Later in December 
2002, the veteran then submitted the name of the bases where 
he was stationed and three distinct time periods when he 
claims to have received treatment for his back injury during 
service.  While VA searched for records within one of the 
time periods submitted by the veteran by narrowing the 
treatment period as being from May 1956 to August 1956, it 
does not appear that VA has searched for alternate records 
within the other two periods he listed (which are from 
November 1956 to November 1957 and from November 1957 to 
September 1958).  Because VA is on notice that there may be 
other records which may be applicable to the veteran's claim, 
an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2006); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran, if 
possible, narrow the time range of 
treatment within the two other periods 
of treatment he provided (which are 
from November 1956 to November 1957 and 
from November 1957 to September 1958).  

2.  Request that the National Personnel 
Records Center (NPRC) furnish all 
available medical and dental records 
for the veteran's service in the United 
States Air Force, for the periods of 
treatment that the veteran has 
identified within (1) November 1956 to 
November 1957; and (2) November 1957 to 
September 1958.  If the veteran is 
unable to narrow the time period of 
treatment, a search should be conducted 
throughout the whole time period.  If 
any of the records are shown to be at 
another storage facility, a request 
should be made to the appropriate 
storage facility.  All efforts to 
obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for a back 
condition.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



